Jeffers v Stein (2017 NY Slip Op 05812)





Jeffers v Stein


2017 NY Slip Op 05812


Decided on July 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-07424
 (Index No. 25746/10)

[*1]Oswald Jeffers, appellant, 
vBruce L. Stein, Public Administrator of Kings, temporary administrator of the estate of Alice Parker Gordon, also known as Ales Parker Gordon, et al., respondents, et al., defendant.


O. Benjamin Okeke, Brooklyn, NY, for appellant.
Domenick Napoletano, Brooklyn, NY, for respondents.

DECISION & ORDER
In an action, inter alia, pursuant to RPAPL article 15 to determine claims to real property, the plaintiff appeals from a judgment of the Supreme Court, Kings County (F. Rivera, J.), dated June 3, 2015, which, after a nonjury trial, is in favor of the defendants Bruce L. Stein, Public Administrator of Kings, temporary administrator of the estate of Alice Parker Gordon, also known as Ales Parker Gordon, and Cecil D. Worrell, administrator of the estate of James Gordon, and against him dismissing the first, second, third, and fourth causes of action in the complaint.
ORDERED that the judgment is affirmed, with costs.
"In reviewing a determination made after a nonjury trial, the power of this Court is as broad as that of the trial court, and this Court may render the judgment it finds  warranted by the facts,' bearing in mind that in a close case, the trial judge had the advantage of seeing the witnesses and hearing the testimony" (DePaula v State of New York, 82 AD3d 827, 827, quoting Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499; see Samuel Yu v Fortuna Design & Constr., Inc., 106 AD3d 732). Similarly, "[w]here the trial court's findings of fact rest in large measure on considerations relating to the credibility of witnesses, deference is owed to the trial court's credibility determinations" (Bennett v Atomic Prods. Corp., 132 AD3d 928, 930; see Neiss v Fried, 127 AD3d 1044, 1045). Here, contrary to the plaintiff's contentions, the evidence adduced at trial supports the Supreme Court's determination dismissing the first, second, third, and fourth causes of action in the complaint. Accordingly, we decline to disturb the court's determination.
The plaintiff's remaining contention is not properly before this Court.
MASTRO, J.P., LEVENTHAL, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court